PER CURIAM.
Mr. and Mrs. Gallegos were sued on a promissory note executed to Texas American Builders and assigned to Gulf Coast Investment Corporation. The trial court instructed a verdict against the Gallegos, The court of civil appeals affirmed. 483 S.W.2d 944. This court granted the application for writ of error.
On the day of the oral submission of the cause to this court, counsel for the parties before the court represented that there had been a settlement of the case and that a joint motion would be submitted to the court.
Notwithstanding the fact that the parties agree that the case has been fully settled and the judgment lien obtained in the trial court had been fully released of record, the attorneys could not agree upon a form for an agreed motion.
Since the case has been settled and there is now nothing for this court to decide, the cause is moot. Accordingly, the judgments of the courts below are set aside and the cause is dismissed as moot.